Citation Nr: 1751498	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disabling rating in excess of 30 percent for an anxiety disorder, not otherwise specified, with some features of posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2012 rating decision in which the Department of Veteran Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO) granted entitlement to service connection for anxiety, not otherwise specified, with some features of posttraumatic stress disorder (PTSD) but no formal diagnosis, at 30 percent disabling.  The Board previously remanded this appeal for further development in December 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his anxiety disorder warrants a rating in excess of 30 percent disabling.  He was last evaluated by VA for his anxiety disorder in November 2011.  There is also an October 2014 private psychiatric evaluation of record.  In a December 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of the Veteran's disability.  Although the AOJ took the appropriate actions to schedule the Veteran's examination, the Veteran did not attend the examination scheduled for April 2017.  In July 2017, the Veteran contacted VA to report that he missed his examination because he was in a nursing home during that time.  The Veteran stated that he would like to reschedule the examination. Given these circumstances, the Board finds good cause for the Veteran's examination to be rescheduled.  See 38 C.F.R. § 3.655(b) (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA mental health examination, with a psychiatrist or psychologist, to determine the severity of the service-connected anxiety disorder.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  The examination report should specifically address: 1) the Veteran's mental health history, 2) his current subjective complaints, 3) all objective findings shown upon examination, and 4) the extent of occupational and social impairment attributable to his service-connected disability.  The examiner should explain the medical basis for the conclusions reached.

2.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




